DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it appears to be a translation of a foreign-language document and is not in idiomatic English.  A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be a translation of a foreign language document and have confusing recitations that render the claims vague and indefinite.  Applicant is requested to use idiomatic English and art-recognized terminology.  
In claim 1, it is suggested that Applicant differentiate between the ends using qualifiers such as a first end or a proximal end and a second end or a distal end to avoid confusion. 
In claim 1, the recitation “the screw thread extends out of the guide rod” renders the claim vague and indefinite because it is unclear which portion of the guide rod is threaded.  It is suggested that Applicant use alternate language, for e.g., an outer surface of the guide rod is threaded. 
In claim 1, the recitation “a limiting pin is arranged at a position,..” renders the claim vague and indefinite because it is incomplete.  It is unclear where the limiting pin is positioned. 
In claim 1, the recitation “and the limiting pin passes through the kidney-shaped hole to be overlapped on the force releasing knob” renders the claim vague and indefinite because it is unclear what structure or orientation is being claimed by “overlapped on the force releasing knob.” 
In claim 2, the recitation “, a groove is arranged on one side, close to the limiting pin,…………….may fall into the groove.” renders the claim vague and indefinite because it is unclear where the groove is provided.  Further, the recitation “may fall into the groove.” does not clearly recite the interaction between the limiting pin and the groove. 
In claim 3, the recitation “a plurality of through holes are formed in a lateral side of the force releasing knob” renders the claim vague and indefinite because it is unclear what the position of the holes is.  It is suggested that Applicant use alternate language, for e.g., through holes passing through lateral sides and the entire width of the force releasing knob.
In claim 4, the recitation “reverse knocking block” renders the claim vague and indefinite because the qualifier “reverse” is confusing.  It is unclear what “reverse adjustment” is used for.   
In claim 4, the recitation “sleeving manner” renders the claim vague and indefinite because it is unclear whether the knocking block is a sleeve or not. 
In claim 4, the recitation “a curve slot is arranged at one end” renders the claim vague and indefinite because it is unclear which end of which element is being referred to in the claim.
In claim 4, the recitation “and the other end of the reset spring is abutted in the curve slot” renders the claim vague and indefinite because it is unclear what surface abuts the reset spring.  It is suggested that Applicant use language such as “ abuts an inside surface of the reverse knocking block, the inside surface defining the curve slot.  The curve slot is defined by surrounding structure, herein inside surfaces of the reverse knocking block. 
In claims 5 and 11, the recitation “arc groove” renders the claim vague and indefinite because it is unclear what an arc groove is. 
	In claim 6, the recitation “stepped kidney-shaped slot” renders the claim vague and indefinite because it is unclear what a stepped slot is?  The qualifier “stepped” is not supported by recitation of adequate structure in the claim. 
	In claim 7, use of “a” to denote the length of the guide rod is confusing because at first glance it appears to incomplete use of article “a.” It is suggested that Applicant use “L” to avoid confusion. 
	In claim 9, the recitation “circular arc chamfer” renders the claim vague and indefinite because it is unclear what “a circular arc chamfer” is as opposed to a chamfer. 
	In claim 10, the recitation “arranged at one end, away from the guide rod, of the rubber-coated spindle” renders the claim vague and indefinite because it is unclear which end is being referred to by “one end.” 
	In claim 11, the recitation “and one end, capable of falling into the groove, of the limiting pin is an arc convex surface” renders the claim vague and indefinite because the language is run on and does not clearly recite the interaction of elements.  It is unclear which groove is being referred to and what an arc convex surface is.  How is an arc convex surface different from a convex surface?
Appropriate correction is required. 



Conclusion
	Non application of prior art to claims 1-11 indicates allowable subject matter provided the rejections and objections made in this office action are overcome.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 27, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775